Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.	Claims 1, 4, 6, 9, 12, 14, 15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Miner (US 2016/0192163 A1) in view of Taub (US 20080240148 A1).

 	However, Miner does not explicitly teach wherein one or more messages are output to a respective emergency contact using a plurality of communication methods in 
In the same field of endeavor, Taub teaches wherein one or more messages are output to respective emergency contact using a plurality of communication methods in an order based on a prioritization of the communication methods that are associated with the respective emergency contact (Taub, ¶0021-22 and ¶0048, receiver 106 is receiving the prioritized communication (i.e. emergency contact) where the initiators 102 define multiple receivers for their prioritized communications (i.e. respective emergency contacts)  and the receiver provides preferences that includes communication parameters such as delivery mode (i.e. messages or communication method) using communication services (i.e. voice, video, mail) based on prioritized communication services that are associated with emergency contact information).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Taub into Miner invention in order to provide prioritized communication based on a receiving user's designation of a source, a delivery mode, and other parameters associated with the communication for emergency situation purposes. 
	As per claim 4 as applied to claim 1 above, Miner teaches, wherein one or more of the messages are output to one or more emergency contacts as a short message service message (Miner, ¶0032 and ¶0035, type of emergency distress message, e.g., voice call, page, text message, email, or the like; therefore, transmitting or outputting one or more messages via or using text, etc.).  

As per claim 9, Miner teaches an apparatus comprising: Attorney Docket No. 0036278-000429 Application No. 15/541,324 Page 4 an interface configured to be used to receive communications from one or more associated devices (Miner, ¶0030 and fig.1, hotspot 20 with an interface 36 used to receive communications from devices 42a-b), wherein the interface is further configured to provide a local network for delivering one or more services to one or more client devices (Miner, ¶0030-32, hotspot 20 provides local network for transmitting or delivering voice calls or messages (i.e. services) to devices 42a-b) and monitors incoming traffic from the local network or the one or more client devices (Miner, ¶0031-32, monitoring incoming voice calls or any data transmission/reception (i.e. traffic) from devices 42a-b); a module (Miner, ¶0031 and fig.1, module 24) configured to: identify an emergency alert trigger within the communications received from the one or more associated devices (Miner, ¶0030, when an emergency alert mode is triggered at local area hotspot 20); determine one or more emergency contacts (Miner, ¶0027, determining one or more emergency contacts); determine one or more communication methods associated with each of the one or more emergency contacts (Miner, ¶0026-27, determining voice call, text message, email address, URLs, etc. (i.e. communication methods) associated with one or more emergency contacts); and an interface configured to be used to output one or more messages to at least a respective one of the one or more emergency contacts using at 
	However, Miner does not explicitly teach wherein one or more messages are output to a respective emergency contact using a plurality of communication methods in an order based on a prioritization of the communication methods that are associated with the respective emergency contact.
In the same field of endeavor, Taub teaches wherein one or more messages are output to respective emergency contact using a plurality of communication methods in an order based on a prioritization of the communication methods that are associated with the respective emergency contact (Taub, ¶0021-22 and ¶0048, receiver 106 is receiving the prioritized communication (i.e. emergency contact) where the initiators 102 define multiple receivers for their prioritized communications (i.e. respective emergency contacts)  and the receiver provides preferences that includes communication parameters such as delivery mode (i.e. messages or communication method) using communication services (i.e. voice, video, mail) based on prioritized communication services that are associated with emergency contact information).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Taub into Miner invention in order to provide prioritized communication based on a 
As per claim 12 as applied to claim 9 above, Miner teaches, wherein one or more of the messages are output to one or more emergency contacts as a short message service message (Miner, ¶0032 and ¶0035, type of emergency distress message, e.g., voice call, page, text message, email, or the like; therefore, transmitting or outputting one or more messages via or using text, etc.).  
 	As per claim 14 as applied to claim 9 above, Miner teaches, wherein one or more communication methods are associated with an emergency contact based upon user input received through a graphical user interface (Miner, ¶0026 and ¶0064, text, email, call, etc. are associated with emergency contact based on user input received via application 46a (i.e. user interface)). 
As per claim 15, Miner teaches one or more non-transitory computer readable media (Miner, ¶0091, non-transitory computer readable medium) having instructions operable to cause one or more processors to perform the operations (Miner, ¶0091, having instruction to cause the processor to perform operations) comprising:
identifying an emergency alert trigger at a central device (Miner, ¶0030, when an emergency alert mode is triggered at local area hotspot 20 (i.e. central device)), wherein the central device provides a local network for delivering one or more services to one or more client devices (Miner, ¶0030-32, hotspot 20 provides local network for transmitting or delivering voice calls or messages (i.e. services) to devices 42a-b) and monitors incoming traffic from the local network or the one or more client devices (Miner, ¶0031-32, monitoring incoming voice calls or any data transmission/reception (i.e. traffic) from 
 	However, Miner does not explicitly teach wherein one or more messages are output to a respective emergency contact using a plurality of communication methods in an order based on a prioritization of the communication methods that are associated with the respective emergency contact.
In the same field of endeavor, Taub teaches wherein one or more messages are output to respective emergency contact using a plurality of communication methods in an order based on a prioritization of the communication methods that are associated with the respective emergency contact (Taub, ¶0021-22 and ¶0048, receiver 106 is receiving the prioritized communication (i.e. emergency contact) where the initiators 102 define multiple receivers for their prioritized communications (i.e. respective emergency 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Taub into Miner invention in order to provide prioritized communication based on a receiving user's designation of a source, a delivery mode, and other parameters associated with the communication for emergency situation purposes. 
As per claim 18 as applied to claim 15 above, Miner teaches, wherein one or more of the messages are output to one or more emergency contacts as a short message service message (Miner, ¶0032 and ¶0035, type of emergency distress message, e.g., voice call, page, text message, email, or the like; therefore, transmitting or outputting one or more messages via or using text, etc.).  
 	As per claim 20 as applied to claim 15 above, Miner teaches, wherein one or more communication methods are associated with an emergency contact based upon user input received through a graphical user interface (Miner, ¶0026 and ¶0064, text, email, call, etc. are associated with emergency contact based on user input received via application 46a (i.e. user interface)). 


Miner (US 2016/0192163 A1) in view of Taub (US 20080240148 A1) and further in view of Islam (US 20060172720 A1). 
 	As per claim 2 as applied to claim 1 above, Miner in view of Taub does not teach, matching a string of dialed numbers with a telephone number designated at the central device as an emergency telephone number.  
 	In the same field of endeavor, Islam teaches matching a string of dialed numbers with a telephone number designated at the central device as an emergency telephone number (Islam, ¶0028, matching string of dialed numbers with a number (i.e. phone number) designated at the mobile station as an emergency number). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Islam into invention of Miner in view of Taub in order to select an emergency number in a mobile station having a geographic indicator to select the appropriate emergency number for a given service and the emergency call can then be completed (Islam, ¶0008).
 	As per claim 10 as applied to claim 9 above, Miner in view of Taub does not teach, matching a string of dialed numbers with a telephone number designated at the central device as an emergency telephone number.  
 	In the same field of endeavor, Islam teaches matching a string of dialed numbers with a telephone number designated at the central device as an emergency telephone number (Islam, ¶0028, matching string of dialed numbers with a number (i.e. phone number) designated at the mobile station as an emergency number). 

 	As per claim 16 as applied to claim 15 above, Miner in view of Taub does not teach, matching a string of dialed numbers with a telephone number designated at the central device as an emergency telephone number.  
 	In the same field of endeavor, Islam teaches matching a string of dialed numbers with a telephone number designated at the central device as an emergency telephone number (Islam, ¶0028, matching string of dialed numbers with a number (i.e. phone number) designated at the mobile station as an emergency number). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Islam into invention of Miner in view of Taub in order to select an emergency number in a mobile station having a geographic indicator to select the appropriate emergency number for a given service and the emergency call can then be completed (Islam, ¶0008).
C.	Claims 3, 5, 8, 11, 13, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Miner (US 2016/0192163 A1) in view of Taub (US 20080240148 A1) and further in view of Abu-Hakima (US 20120190325 A1). 

 	In the same field of endeavor, Abu-Hakima teaches wherein one or more of the messages comprise audio recordings (Abu-Hakima, ¶0175, response message may be a voice/audio recording). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Abu-Hakima into invention of Miner in view of Taub in order for communicating alert messages to target communications devices in a target physical location for purpose of notifying people for unexpected danger and safety purposes (Abu-Hakima, ¶0006). 
 	As per claim 5 as applied to claim 1 above, Miner in view of Taub does not explicitly teach wherein one or more of the messages are output to one or more emergency contacts as a message associated with a social media account.
In the same field of endeavor, Abu-Hakima teaches wherein one or more of the messages are output to one or more emergency contacts as a message associated with a social media account (Abu-Hakima, ¶0084-85, dispatch or emergency contacts are receiving messages associated with social networking accounts). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Abu-Hakima into invention of Miner in view of Taub in order for communicating alert messages to target communications devices in a target physical location for purpose of notifying people for unexpected danger and safety purposes (Abu-Hakima, ¶0006). 

In the same field of endeavor, Abu-Hakima teaches Abu-Hakima teaches, wherein the one or more messages are output to the one or more emergency contacts in an order based upon a prioritization of the emergency contacts (Abu-Hakima, ¶0370, alert messages are received/output to the list/contact based upon prioritization of the list).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Abu-Hakima into invention of Miner in view of Taub in order for communicating alert messages to target communications devices in a target physical location for purpose of notifying people for unexpected danger and safety purposes (Abu-Hakima, ¶0006). 
	As per claim 11 as applied to claim 9 above, Miner in view of Taub does not explicitly teach, wherein one or more of the messages comprise audio recordings.  
 	In the same field of endeavor, Abu-Hakima teaches wherein one or more of the messages comprise audio recordings (Abu-Hakima, ¶0175, response message may be a voice/audio recording). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Abu-Hakima into invention of Miner in view of Taub in order for communicating alert messages to target communications devices in a target physical location for purpose of notifying people for unexpected danger and safety purposes (Abu-Hakima, ¶0006). 

In the same field of endeavor, Abu-Hakima teaches wherein one or more of the messages are output to one or more emergency contacts as a message associated with a social media account (Abu-Hakima, ¶0084-85, dispatch or emergency contacts are receiving messages associated with social networking accounts). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Abu-Hakima into invention of Miner in view of Taub in order for communicating alert messages to target communications devices in a target physical location for purpose of notifying people for unexpected danger and safety purposes (Abu-Hakima, ¶0006). 
 	As per claim 17 as applied to claim 15 above, Miner in view of Taub does not explicitly teach, wherein one or more of the messages comprise audio recordings.  
 	In the same field of endeavor, Abu-Hakima teaches wherein one or more of the messages comprise audio recordings (Abu-Hakima, ¶0175, response message may be a voice/audio recording). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Abu-Hakima into invention of Miner in view of Taub in order for communicating alert messages to target communications devices in a target physical location for purpose of notifying people for unexpected danger and safety purposes (Abu-Hakima, ¶0006). 

In the same field of endeavor, Abu-Hakima teaches wherein one or more of the messages are output to one or more emergency contacts as a message associated with a social media account (Abu-Hakima, ¶0084-85, dispatch or emergency contacts are receiving messages associated with social networking accounts). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Abu-Hakima into invention of Miner in view of Taub in order for communicating alert messages to target communications devices in a target physical location for purpose of notifying people for unexpected danger and safety purposes (Abu-Hakima, ¶0006). 
Conclusion
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIDEH MADANI whose telephone number is (571)272-1249.  The examiner can normally be reached on Monday through Friday; 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/FARIDEH MADANI/           Examiner, Art Unit 2643                                                                                                                                                                                             
/JINSONG HU/           Supervisory Patent Examiner, Art Unit 2643